Citation Nr: 0119238	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for neurological deficits 
of the left leg and secondary injuries to the head, 
shoulders, back and ribs under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
February 1952.

This appeal arose from a June 1995 rating action of the 
Portland, Oregon, Department of Veterans Affairs (VA), 
Regional Office (RO), which had found that the veteran had 
failed to present new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for neurological deficits of the left leg and secondary 
injuries to the head, shoulders, back and ribs under the 
provisions of 38 U.S.C.A. § 1151 (see the September 16, 1986 
Board of Veterans' Appeals (Board) decision).  The veteran 
testified at a personal hearing at the RO in December 1995; 
in July 1997, he testified before a Member of the Board at a 
hearing in Washington, D.C.  On September 9, 1997, this case 
was remanded by the Board for further development.

Following compliance with the remand, the Board issued a 
decision on June 17, 1999, which found that the veteran had 
failed to present sufficient new and material evidence to 
reopen the claim for entitlement to service connection for 
neurological deficits of the left leg and secondary injuries 
to the head, shoulders, back and ribs under the provisions of 
38 U.S.C.A. § 1151.  In October 2000, a Joint Motion for 
Remand was filed, which requested that the June 1999 Board 
decision be vacated and the case returned to the Board.  On 
November 1, 2000, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
issued an Order vacating the June 1999 Board decision and 
returning the case to the Board.  Copies of the Joint Motion 
and the Court's Order have been associated with the claims 
folder.

As noted above, it had been found in this case that no new 
and material evidence had been presented to reopen the claim 
of entitlement to service connection for neurological 
deficits of the left leg and secondary injuries to the head, 
shoulders, back and ribs under the provisions of 38 U.S.C.A. 
§ 1151.  The veteran's claim had been denied by the Board in 
September 1986, at which time it had been found that the 
veteran had not sustained an additional disability which was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or other instance of fault on the part of 
VA.  He attempted to reopen his claim in March 1995.  
However, it is noted that the law concerning claims for 
service connection under the provisions of 38 U.S.C.A. § 1151 
had changed; the case of Brown v. Gardner, 115 S.Ct. 552 
(1994), had noted that 38 C.F.R. § 3.358(c)(3) was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the fault or accident requirement.  It was found 
that a veteran did not have to demonstrate fault or 
negligence on the part of VA in order to be compensated under 
38 U.S.C.A. § 1151.  This finding by the courts had not been 
in existence at the time that the Board denied the veteran's 
claim in September 1986.  This change in the law created a 
new basis for entitlement to the benefit sought and thus 
requires a de novo review of the claim.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993); aff'd 17 F.3d 360 (Fed. Cir. 
1994); cert. denied 115 S.Ct. 61 (1994).  Since the veteran 
is entitled to a de novo review of his claim for entitlement 
to service connection for neurological deficits of the left 
leg and secondary injuries to the head, shoulders, back and 
ribs under the provisions of 38 U.S.C.A. § 1151, the issue 
has been characterized as such on the title page.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA facility in April 
1982 for the repair of an umbilical hernia, at which time 
several attempts were made to administer spinal anesthesia.

2.  The veteran does not currently suffer from any chronic 
left leg neurological deficits and secondary head, shoulder, 
back and rib injuries which have been related to the April 
1982 spinal anesthesia attempts.



CONCLUSION OF LAW

Additional disability has not been shown to be the result of 
VA treatment within the meaning of the applicable law and 
regulations.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports, all of which the Board finds to be 
adequate for rating purposes, an opinion from an independent 
medical expert, as well as numerous treatment and hospital 
reports.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for neurological 
deficits of the left leg and secondary injuries to the head, 
shoulders, back and ribs under the provisions of 38 U.S.C.A. 
§ 1151.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

38 U.S.C.A. § 1151 provides that a veteran who had been 
injured as the result of VA medical or surgical treatment, 
and not as a result of the veteran's own willful misconduct, 
shall be awarded compensation if that injury results in 
additional disability, in the same manner as if such 
disability were service-connected.

The Board notes that in Brown v. Gardner, 115 S.Ct. 552 
(1994), the U.S. Supreme Court held that 38 C.F.R. 
§ 3.358(c)(3) was not consistent with the plain language of 
38 U.S.C.A. § 1151 with respect to the presence of the fault 
or accident requirement.  However, the validity of the 
remainder of the implementing regulation was not questioned.  
See Gardner, 115 S.Ct. 552, 556, n.3 (1994).

The remaining relevant sections of 38 C.F.R. § 3.358 (1994), 
provide that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
See 38 C.F.R. § 3.358(b)(1), (b)(1)(i), (ii) (1994).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical treatment was authorized.  
38 C.F.R. § 3.358(b)(2) (1994).  Furthermore, in determining 
whether such additional disability resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of (in this case) surgical treatment, 
the following consideration will govern:  It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1) (1994).

In March 1995, VA issued an interim final rule amending 
38 C.F.R. § 3.358 (1994).  In pertinent part, 38 C.F.R. 
§ 3.358(c)(3) was revised to read as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether the treatment 
would in fact be administered.

60 Fed. Reg. 14.222 (1995) (codified at 38 C.F.R. 
§ 3.358(c)).

Pursuant to 38 U.S.C.A. § 1151, an appellant is entitled to 
compensation for additional disability from which she/he 
currently suffers which is found to result from other than a 
certain or close to certain result of the treatment or 
necessary consequence of the treatment.  

Again, it is noted that, for claims filed to prior to October 
1, 1997, a claimant is not required to show fault or 
negligence in medical treatment.  A showing of negligence or 
fault is necessary for recovery for claims filed on or after 
October 1, 1997.  See 38 U.S.C.A. § 1151 & Supp. 1999.  

In the instant case, the veteran has contended that he 
developed neurological deficits in the left leg as the result 
of several failed attempts to administer spinal anesthesia 
during an April 1982 period of VA hospitalization for the 
repair of an umbilical hernia.  Because of these neurological 
deficits in the left leg, he has claimed that he was unable 
to move out of the way quickly enough when a tree later fell 
on him, resulting in injuries to the head, shoulders, back 
and ribs.

The pertinent evidence of record included an August 1980 
private hospital report in which the veteran had stated that 
he had had left leg pain ever since the onset of abdominal 
symptoms.  It was noted that he had preexisting disc disease 
in the lumbosacral spine.  A March 20, 1981 private 
outpatient treatment record also referred to pain radiating 
down the left leg.  The assessment was questionable disc.

The veteran was hospitalized at a VA facility between April 7 
and 12, 1982 for the repair of an umbilical hernia.  It was 
stated

Notably, the patient's operation was 
initially intended to be done under 
spinal anesthetic block but this was 
unsuccessful after multiple attempts and 
the patient required a general anesthetic 
for his operation.  Postoperatively, he 
did complain of some symptoms consistent 
with left lower extremity sciatica but no 
focal sensory or motor defects could be 
documented on neurological exam.  
Neurologic consultation was obtained and 
although the patient's symptoms were 
consistent with L5-S1 distribution, again 
no focal sensory or motor deficits could 
be demonstrated.  The patient may have 
mild arachnoiditis secondary to spinal 
anesthetic block attempts and this should 
resolve without any further therapy.

In October 1983, the veteran was hospitalized at a private 
facility after suffering a fractured skull and scapula from a 
falling tree.  There was no mention made at that time of any 
leg giveaway playing any role in this injury.  He was 
subsequently transferred to a VA facility; he then stated 
that left leg weakness had prevented him from moving out of 
the way quickly enough, thus resulting in the skull and other 
fractures.

On April 27, 1984, a private physician who had seen the 
veteran on April 26, 1984 noted the veteran's history of the 
attempted administration of spinal anesthetic in April 1982.  
According to the veteran, the anesthesiologist had tried 
twice to administer the anesthetic.  Apparently, on a third 
attempt, a nerve rootlet outside the dural sac was penetrated 
directly, causing the patient intense pain and a sudden sharp 
and uncontrolled extension or "jerking back" of the left 
leg.  Since then the left leg has reportedly given out, 
causing the veteran to fall.  He also described having 
intense pain into the limb along the back of the left thigh 
into the lateral knee and down the side of his leg into the 
heel and lateral aspect of the left foot.  The objective 
examination noted that the left Achilles reflex was absent.  
He was unable to heel walk or heel stand; such attempts 
caused excruciating pain.  There was slight atrophy of the 
peroneus and gastrocnemius muscles and peroneus weakness.

Between November 14 and December 1, 1984, the veteran was 
hospitalized at a VA facility.  He stated that attempts to 
administer spinal anesthesia in April 1982 had caused 
electrical pain down the left leg.  It was noted that a 
neurological examination performed after the 1982 surgery had 
been within normal limits.  He stated that left leg weakness 
had caused him to fall while cutting down a tree, which had 
resulted in major head injuries, to include a skull fracture.  
He indicated that he had severe pain on the outside plantar 
aspect of the left foot.  The physical examination noted 
atrophy and mild weakness of the gastrocnemius and soleus 
muscles on the left.  His gait was inconsistent; one moment 
he favored the right leg, the next, he favored the left.  An 
EMG found no radiculopathy and a CT scan of the back revealed 
no herniated discs.  The atrophy was felt to be secondary to 
some old injury with no active process at present.  The pain 
in the foot was felt to be neurogenic in origin from a 
possible post-traumatic etiology.

In an undated letter, the veteran's private physician, 
G.V.H.K., stated that the veteran's left lower extremity 
weakness had been caused by the punctures to the spine.  On 
March 23, 1985, a second letter from this physician noted 
that the veteran had stabbing pain, weakness and atrophy of 
the left lower extremity.  A December 9, 1983 letter from 
this physician stated that the veteran's nerve rootlets had 
suffered needle damage at the time the spinal anesthesia was 
attempted in April 1982.  It was commented that he had signs 
of sciatic radiation of pain on the left side coursing over 
the buttock, the posterior hamstring, peroneal muscles and 
into the lateral Achilles and lateral foot.

VA outpatient treatment records developed between July and 
December 1989 noted his complaints of left foot paresthesia 
and chronic left leg pain.  The assessment on December 28 was 
probable sciatic neuropathy versus plexopathy versus S1 root.  
It was felt that this could be related to abdominal 
procedure/infection or possibly to the spinal anesthesia.

The veteran was examined by VA on August 13 and 17, 1990.  An 
x-ray obtained at that time showed moderate degenerative disc 
disease (DDD) in the lower thoracic spine and mild DDD in the 
lumbar spine.  The examination noted that the veteran had 
suffered a broken neck in 1969.  He indicated that his left 
foot burned all the time.  The deep tendon reflexes were 
present and equal and there was no Babinski reflex present.  
He had pain in both the thoracic and lumbar spines, with the 
thoracic spine being worse.  He complained of chronic pain in 
both knees and noted that the left knee had had some 
collapsing.  The left lower extremity had some feelings of 
being uncoordinated or going numb at times since the 1982 
spinal procedure.  The left heel and great toe had some pain.  
He had undergone an anterior intra-body fusion at C6-7 in 
about 1971.  He complained of a limp, although the examiner 
could see nothing definite except for some generalized 
stiffness.  Toe and heel walking strengths were good.  The 
flexed spine was extremely painful in the midline from T2-T10 
and was slightly painful at L4.  The extensor muscles and 
sensation were normal in the lower legs and feet.  Straight 
leg raising was to 80 degrees and there was mild lumbosacral 
tenderness.  The diagnosis was chronic lower lumbar symptoms 
diagnosed as chronic muscular strain, superimposed on early 
degenerative stiffness.  The lumbar nerve roots were noted to 
be normal.  The complaints of neurological symptoms in the 
left lower extremity were of uncertain etiology.

In December 1995, the veteran testified at a personal hearing 
at the RO.  He stated that he had had no trouble with 
numbness of the left leg or pain prior to the April 1982 VA 
hospitalization.  He also claimed that he had not had any 
back pain prior to this hospitalization; he stated that he 
had never been told that he had disc disease in the back.  He 
claimed that at the time that he had his neck surgery, he had 
been told that he should never have spinal anesthesia.  He 
reported that he told the VA of this in 1982, but that they 
tried to administer it anyway.  He was "jabbed" two to 
three times; at the fourth attempt, his leg jerked violently 
backwards.  Afterwards, they told him that the pain would go 
away in a couple of years; however, it never did.  He said 
that he had accepted a small tort settlement with the 
government, because he had been told that he would receive 
compensation for his injuries.  The veteran reiterated his 
claims during a July 1997 hearing before a member of the 
Board.

The veteran then submitted a December 29, 1983 letter from a 
private physician who had been treating the veteran for 4 
years for shoulder and back pain.  For this treatment, he had 
relied upon the veteran's history, and he indicated that he 
had no x-rays to document any changes in the spine over the 
time that he had treated him.  It was noted that he had had 
leg pain in 1980; it was commented that it was very difficult 
to evaluate the degree of symptoms caused by the needling of 
his nerve roots and that which was preexisting.  It was 
commented that one does not usually ever attempt doing a 
lumbar puncture in an area of suspected nerve root damage.

The veteran was afforded a VA neurological examination in 
November 1997.  He noted that he had been hit in the back of 
the neck with a chair in 1969; since then, he has had 
posterior neck and upper extremity difficulties.  He was told 
never to have another spinal fluid examination, since a past 
myelogram had resulted in severe post-puncture headaches.  In 
1971, he had undergone a C-spine discectomy and fusion at C6-
7.  In 1976, he had reported right upper lumbar pain which he 
had attributed to a kidney problem.  He denied any low back 
pain prior to the attempted administration of spinal 
anesthesia.  The examiner noted that the veteran used the 
term "back" rather freely and that he often meant the neck 
and the area between the shoulders.  He claimed that at the 
fourth attempt to inject the spinal anesthesia, he had had a 
sudden, violent jerking of the left leg in a backward 
direction, as well as sharp low back pain that had radiated 
into the left lower extremity associated with burning in the 
left foot.  Since then, he has had persistent left lower 
extremity weakness and "atrophy."  He claimed that he had 
fallen over 200 times due to this weakness.  He described 
pain in the back of the leg and a "hot" sensation on the 
lateral aspect of the left foot and over the ball of the foot 
on the plantar surface.  Finally, he indicated that he had 
gross twitching of the back of the left thigh.  Because of 
the weakness of the left leg, he had been unable to get out 
of the way of a falling tree and had suffered severe head 
injuries.  

The objective examination found that the veteran's cranial 
nerves were basically unremarkable.  His gait showed a left 
limp, with some difficulty getting on his tiptoes, although 
he was able to heel walk equally well on both sides.  He had 
give-way weakness diffusely in the left lower extremity with 
no apparent underlying organic element.  There was no real 
visible atrophy in the left thigh or calf.  Rapid alternate 
motion rate in the feet was normal and symmetric, as were the 
deep tendon reflexes.  There was no objective sensory deficit 
to pin prick, joint position sensation or vibration.  
Bilateral straight leg raises at 45 degrees resulted in pain 
in both hips.  The impression was back and left leg 
complaints following spinal anesthesia in 1983 (sic) without 
current neurological deficit on examination today.

This case was referred for an independent medical expert's 
opinion, which was rendered on March 16, 1999.  It was 
commented that after several attempts at spinal anesthesia 
had been made, he had developed sharp lower back pain with 
radiation into the left lower extremity after the last 
attempt.  The opinion then stated that 

Needles placed into the spinal canal 
during lumbar puncture or spinal 
anesthesia may occasionally hit the root.  
Typically, this causes transient low back 
pain and may cause radiculopathy, acute, 
but usually transient.  Even if we assume 
that this needle did permanently injure 
the root, it cannot explain the 
paroxysmal weakness when the leg would 
suddenly give-out on this patient, 
thereby allowing him to escape from a 
falling tree.

In regard to actual damage, the patient 
was evaluated in 1997 by Dr. [S. P.] who 
did a thorough evaluation.  The patient 
claimed to be weak in the entire left 
lower extremity.  It is unclear how an 
injury to one root could possibly induce 
weakness of the entire left lower 
extremity.  Perhaps more important, Dr. 
[P.] found that the patient had only 
"give-away weakness" with no atrophy of 
the major muscle groups in the left lower 
extremity.  Measurements of the leg and 
thigh showed that, for the most part, 
these were symmetrical.

Based on the information, there is no 
indication that this patient's spinal 
anesthesia in 1982 could have caused 
paroxysmal weakness or the type of 
permanent disability that the patient 
describes.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for neurological 
deficits of the left leg and secondary injuries to the head, 
shoulders, back and ribs under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted.  In this case, several unsuccessful 
attempts to administer spinal anesthesia were made during an 
April 1982 period of VA hospitalization.  However, there is 
no objective evidence that this resulted in the claimed left 
lower extremity neurological deficits.  There are two 
references in the record to left leg pain prior to this 
period of hospitalization.  An August 1980 private hospital 
report and a March 1981 private outpatient treatment report 
refer to low back disc disease with radiating pain.  
Significantly, the record contains the report of a November 
1997 VA examination and a March 1999 opinion from an 
independent medical expert.  The conclusion reached was that 
there was no connection between the complained of paroxysmal 
weakness of the left lower extremity and the "possible" 
damage of one nerve root.  It was stated that there was no 
objective indication that the attempted induction of spinal 
anesthesia had resulted in this paroxysmal weakness or the 
type of permanent disability described by the veteran.  The 
Board has noted that the veteran's private physicians had 
indicated in the 1980's that his left lower extremity 
disability was the result of the attempted administration of 
spinal anesthesia.  However, a review of their statements 
suggested that their opinions had been based mainly upon 
history as provided by the veteran.  In contrast, the VA 
examination of November 1997 and the opinion rendered in 
March 1999 were based upon a review of the entire claims 
folder.  Therefore, it is found that greater evidentiary 
weight will be accorded to the two latter reports.  Based on 
the findings of these latter reports, the Board finds that 
the veteran was not injured as a result of VA treatment.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for neurological deficits of the left leg 
and secondary injuries to the head, shoulders, back and ribs 
under the provisions of 38 U.S.C.A. § 1151.



ORDER

Entitlement to service connection for neurological deficits 
of the left leg and secondary injuries to the head, 
shoulders, back and ribs under the provisions of 38 U.S.C.A. 
§ 1151 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

